ORDER
After we ordered a limited remand, see United States v. Booker, 543 U.S. 220(205), 125 S.Ct. 738, 160 L.Ed.2d 621; United States v. Paladino, 401 F.3d 471, 484 (7th Cir.2005), the district judge informed us that he would have imposed the same sentence on Daniel Rodriguez had he known the sentencing guidelines were advisory. Because that sentence was within the properly calculated guidelines range, it was presumptively reasonable. United States v. Mykytiuk, 415 F.3d 606, 608 (7th Cir.2005). Rodriguez filed no response to rebut that presumption and our independent review uncovers nothing to suggest unreasonableness, therefore the judgment is AFFIRMED.